Opinion by
Orlady, P. J.,
This plaintiff received injuries in an accident which happened in the shops of the defendant company, in January, 1911. The uncontradicted testimony shows that the accident was caused by reason of the falling of a pile of iron. The iron had been unloaded from cars in an adjoining yard, and after being sheared into convenient forms was placed on piles near a hot stove. Owing to the weather conditions these iron plates were partially covered with ice and snow, and when piled next to the stove they were affected by the heat, the ice melted and caused the slipping of the pieces of iron in the pile. One of the contentions on the trial was, and is here, that the arrangement of these plates was such that a man' of ordinary prudence and caution would have directed that they be piled elsewhere than at the machine near to the heated stove. There was testimony from which the jury might find that the defendant was guilty of negligence in arranging its material and appliances for use by its employees in such a manner as to produce this result, and also that the plaintiff was not guilty of contributory negligence. But this was earnestly disputed, and it was rightly referred for a jury’s determination. A number of points for charge were presented and answered in such a satisfactory manner that they are not assigned for error. The charge of the court was so adequate and fair that no exception was taken to it. Nor does the defendant make complaint of the amount of the verdict. The only assignment of error being that under all of the evidence in the case, the court should have entered judgment for the defendant non obstante veredicto.
The fact in dispute narrowed down to the single question,- — -Was the leaving of these ice-covered plates, unsupported, near the heated stove such negligence, that the defendant was answerable therefor? These queries and the further question of the plaintiff’s contributory negligence, were resolved in favor of the plaintiff,’ and *120after a careful examination of all the testimony, we are satisfied that there was sufficient evidence to require the court to submit it to the jury, and not decide it as a matter of law, and that the plaintiff was not guilty of such contributory negligence as would prevent his recovery.
The carefully considered opinion of the court below in entering judgment for the plaintiff, fully answers the contention of the appellant.
The judgment is affirmed.